Citation Nr: 0707501	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asthma.



WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his brother



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified at a personal hearing 
before the undersigned in Phoenix, Arizona.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing and 
waived initial consideration of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  An August 2002 RO rating decision denied service 
connection for asthma.  It was held that asthma pre-existed 
service and the evidence was against a finding that the 
veteran's disability worsened as a result of service.  The 
veteran was provided notice of the decision and he submitted 
a notice of disagreement.  A statement of the case was sent, 
but the veteran never perfected his appeal.

2.  The evidence added to the record since the August 2002 RO 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.


CONCLUSION OF LAW

The August 2002 RO rating decision that denied the veteran's 
claim of entitlement to service connection for asthma is 
final, and new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of some of the essential elements of 
the VCAA in a May 2004 letter.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was told that VA has the responsibility 
of obtaining any records held by a federal government agency.  
He was also told to submit any additional information or 
evidence that he had so that his claim could be processed.  
As to informing the veteran of the evidence necessary to 
substantiate the claim, VA's letter does not fully comply 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the letter, VA noted that the claim for service connection 
for asthma had been denied previously and that the veteran 
would need to submit new and material evidence to reopen the 
claim.  It provided the veteran with the definition of "new 
and material evidence."  The letter, however, failed to 
inform the veteran of what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Regardless, the Board finds that the veteran has not been 
prejudiced by such for two reasons.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  First, the veteran was informed 
in August 2002 why his claim for service connection for 
asthma was denied.  The RO noted that the veteran had been 
treated for asthma prior to service, that he was currently 
being treated for asthma, but that he was not treated for 
asthma during service.  This informed the veteran of the 
reason his claim was denied, which was that the evidence did 
not show that the veteran's disability worsened as a result 
of service.  Second, the veteran has actual knowledge of the 
evidence necessary to substantiate his claim.  For example, 
the veteran is arguing that his post service asthma was 
caused by, or aggravated by, incidents in service.  He was 
also told in a May 2002 letter of the evidence necessary to 
substantiate a claim for service connection.  It is for these 
reasons that the Board does not find that the veteran has 
been prejudiced by VA's failure to provide him with this 
information in connection with his application to reopen.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  As the Board concludes 
below new and material evidence has not been received to 
reopen the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Additionally, the veteran was 
given notice of these elements in a March 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the veteran has submitted private 
medical records, VA treatment records, and copies of service 
medical records.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
the claim.  A VA examination was not provided in connection 
with this claim.  The veteran has not brought forth new and 
material evidence to reopen the claim for service connection 
for asthma.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  For this reason, the Board finds that 
VA was not under an obligation to provide an examination.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for asthma was filed 
after August 2001, and thus the amended standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that his post service asthma was caused 
by, or aggravated by, incidents in service.

Service connection for asthma was denied by the RO in an 
August 2002 rating decision.  The relevant evidence of record 
at that time were service medical records, private medical 
records, and the veteran's application for benefits.  The 
pre-induction medical screening showed that the veteran 
reported having asthma prior to service, and/or at that time.  
The examiner reported normal lungs, but noted asthma to age 
19 with the last treatment being at age 13 or 14.  The 
veteran was 19 years old at the time of the examination.  
Service medical records show no treatment for asthma in 
service, but they do show that the veteran reported he 
"suffer[ed]" from asthma on a dental health questionnaire, 
dated in August 1967.  The separation examination, dated in 
June 1969, shows normal lungs; no defects were noted.  
Private medical records from 2001 and 2002 show that the 
veteran currently has asthma. 

In the August 2002 decision, the RO determined that asthma 
had pre-existed service and that the evidence failed to show 
that the veteran's asthma worsened as a result of service, 
and denied the claim for service connection.  The veteran was 
notified of the August 2002 decision along with his appeal 
rights.  He sent a timely notice of disagreement in January 
2003 and was sent a statement of the case in April 2003; 
however, the veteran never submitted a substantive appeal and 
thereby failed to perfect his appeal.  Therefore, the August 
2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  This is the last final decision on any basis.

Since the August 2002 rating decision, the veteran has 
submitted copies of service records (to include service 
medical records), private medical records, dated in 2002, 
showing treatment for asthma, VA treatment records, dated in 
2003 and 2004, showing treatment for asthma, lay statements 
and testimony from the veteran's mother and brother, and 
statements and testimony from the veteran.

The Board has reviewed the evidence received since the August 
2002 denial and finds that none of it is new and material 
evidence.  At the time of the August 2002 denial, the RO 
determined that there was evidence that asthma pre-existed 
service, evidence of current disability related to asthma, 
but a lack of competent evidence that the veteran's asthma 
had been worsened as a result of service.  Thus, in order to 
reopen the claim for service connection for asthma, the 
evidence would need to show aggravation of asthma beyond the 
natural progress of the disease process during the veteran's 
service or show that it did not exist prior to service and 
had its onset while in service.  

The additional evidence received consists of duplicative 
service medical records and private medical records; 
statements by the veteran; copies of various legal standards, 
medical information, and government correspondence to the 
veteran; VA medical treatment records showing, among other 
things, a current diagnosis of asthma; and affidavits from 
the veteran's mother and brother stating that after the 
veteran's service his asthma worsened.  This is all 
cumulative and redundant of evidence of record at the time of 
the August 2002 decision and cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  None of the 
evidence received since the August 2002 rating decision cures 
the defect of the lack of competent evidence showing the 
veteran's asthma was worsened as a result of his service.  
Thus, the evidence received cannot constitute new and 
material evidence, as it merely confirms facts that were 
already of record at the time of the last denial.  See Cox v. 
Brown, 5 Vet. App. 95, 99 (1993).  

The evidence submitted establishes only that the veteran 
continues to have asthma.  The ultimate issue in this case is 
medical in nature, and no medical evidence has been submitted 
that shows that the veteran's asthma was worsened as a result 
of his service.  Therefore, the evidence submitted since the 
August 2002 rating decision is either cumulative and 
redundant of that which has been previously of record or is 
not relevant to the veteran's claim that his asthma was 
aggravated beyond the natural progression of the disease 
process and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).

Even if the Board was to consider the veteran's claim based 
upon service incurrence, there would still be no new and 
material evidence.  The evidence received after the August 
2002 rating decision shows only that the veteran reported 
that he had asthma while he was in service, and that he has a 
diagnosis of asthma years after his service.  These 
contentions were previously considered in the August 2002 
rating decision.  He has not offered any competent evidence 
of a nexus between his asthma and his service, to include 
providing competent evidence of continuity of symptomatology 
between service and the first showing of asthma in 2001.  The 
Board is not suggesting that the veteran did not have asthma 
during the time between his service and the present, it is 
simply pointing out that no evidence has been offered to show 
that the veteran's asthma was incurred in, or a result of 
service.  

The Board notes that the veteran's assertions and testimony 
that service connection is warranted for asthma are new in 
that he had not argued that he was illegally drafted before; 
however, they do not constitute new and material evidence, as 
they are not relevant to whether the pre-existing asthma was 
aggravated beyond the natural progress of the disease 
process.  See 38 C.F.R. § 3.156(a).  It should also be noted 
that the veteran has asserted a variety of violations by 
various government agencies and official, including, but not 
limited to: civil rights violations, equal protection 
violations, due process violations, fraud, and conspiracy.  
These issues are not relevant to whether the veteran's asthma 
was worsened as a result of his service; however, the veteran 
is free to raise those issues in the proper forum.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the August 
2002 rating decision is cumulative and redundant of evidence 
of record at the time of the August 2002 decision and does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.


ORDER

The application to reopen the claim for service connection 
for asthma is denied.



______________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


